PER CURIAM.
This court, in a prior opinion [see: Overseas Equipment Co., Inc. v. Aceros Arquitectónicos, 374 So.2d 537 (Fla.App. 3d DCA 1979)], reversed a $50,000.00 punitive damages award awarded to the appellee, Aceros Arquitectónicos, and affirmed a $20,000.00 compensatory award. The cause then reoccurred in the trial court by Overseas Equipment filing a motion to tax appellate cost the trial court denied.
In relation to costs, the appellate rules provide:



“Rule 9.400. Costs and Attorney’s Fees (a) Costs. Costs shall be taxed in favor of the prevailing party unless the court orders otherwise. Taxable costs shall include:
(1) fees for filing and service of process;
(2) charges for preparation of the record;
(3) bond premiums; and
(4) other costs permitted by law.
Costs shall be taxed by the lower tribunal on motion served within 30 days after issuance of the mandate.”
*476The mandate from this court provided, in part, as follows:



“YOU ARE HEREBY COMMANDED that such further proceedings be had in said cause in accordance with the opinion of this Court attached hereto and incorporated as part of this order, and with the rules of procedure and laws of the State of Florida.”



Overseas Equipment having been the substantially prevailing party in the appellate proceedings, it should have been accorded its appellate costs. Therefore, the order under review be and the same is hereby reversed, with directions to enter a cost judgment in favor of Overseas Equipment Co., Inc., in accordance with its motion.
Reversed and remanded, with directions.